Citation Nr: 1437745	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-36 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a compensable rating for service-connected cluster headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 



INTRODUCTION

The Veteran had active duty from October 1978 to October 1981 and from January 1982 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas that denied the Veteran's claim for a compensable rating for his service-connected headaches.  

The Veteran's Virtual VA record was reviewed in conjunction with the claims folder.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal. Accordingly, this case will be remanded to the RO for action as described below.

In this case, an SOC was issued in June 2010.  Thereafter, the Veteran was afforded a relevant VA examination in March 2011 for his cluster headaches.  No SSOC was issued after receipt of this examination report.  Regarding relevant evidence, 38 C.F.R. § 19.37 states that an SSOC will be furnished to an appellant and his representative when additional pertinent evidence is received after a previous SOC and/or SSOC has been issued, unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC.  In this case, pertinent medical information was newly obtained by the RO and was not addressed in the SOC or in any SSOC.  Since the additional evidence in question in this case is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be remanded back to the RO.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.  

Additionally,  the Board finds that a new examination is required.  The Veteran was last examined by VA for his cluster headaches in March 2011.  The March 2011 VA examiner failed to discuss the frequency, severity and duration of the Veteran's headaches.  Additionally, he failed to discuss whether the attacks were prostrating in nature or whether normal activity was possible.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The case must be remanded to obtain a new medical examination after the examiner's complete review of the Veteran's medical records.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Schedule the Veteran for a VA examination to assess the current severity of his service-connected cluster headaches.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected headaches, to include whether any prostrating attacks exist.  To the extent there are neurological impairments, identify and assess the severity of any neurological impairments.  

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.  

3. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


